Name: Council Regulation (EC) No 2371/2000 of 23 October 2000 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds
 Type: Regulation
 Subject Matter: Europe;  economic policy;  agricultural policy;  means of agricultural production;  plant product
 Date Published: nan

 Avis juridique important|32000R2371Council Regulation (EC) No 2371/2000 of 23 October 2000 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds Official Journal L 275 , 27/10/2000 P. 0001 - 0001Council Regulation (EC) No 2371/2000of 23 October 2000amending Regulation (EEC) No 2358/71 on the common organisation of the market in seedsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), and in particular the third subparagraph of Article 8 thereof,Having regard to the proposal from the Commission,Whereas:(1) Under Article 8 of Regulation (EEC) No 2358/71 Finland may, subject to authorisation by the Commission, grant aid for certain quantities of herbaceous seeds and cereal seeds owing to the specific climatic conditions of that country.(2) On the basis of information sent to the Commission by Finland, the Commission forwarded to the Council the report required under Article 8 of Regulation (EEC) No 2358/71. That report shows that the aid granted between 1995 and 1999 did not affect trade between the Member States. As a result, it is appropriate to uphold the possibility for Finland, subject to authorisation by the Commission, to grant aid for the production of herbaceous seeds and cereal seeds, but to make provision for a new Commission report before 1 January 2006, together with any necessary proposals,HAS ADOPTED THIS REGULATION:Article 1The last subparagraph of Article 8 of Regulation (EEC) No 2358/71 shall be replaced by the following:"Before 1 January 2006 the Commission shall, on the basis of information supplied in good time by Finland, forward to the Council a report on the results of the aid authorised, together with any necessary proposals."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 23 October 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Regulation (EC) No 1405/1999 (OJ L 164, 30.6.1999, p. 17).